DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0213809) of prior record, hereinafter Lu, in view of Hilton (US 2002/0060084) of prior record, hereinafter Hilton.

Regarding claims 1, 7 and 10, Lu (refer to markup of Figure 5A, provided below) teaches an electronic package, comprising: 
a carrying structure (20, see para 8); 
a first electronic component (labelled “C1” in markup of Figure 5A provided below, see para 11) and a second electronic component ((labelled “C2” in markup of Figure 5A provided below, see para 11) disposed on the carrying structure (20) and spaced apart from each other at an interval (i.e. space between “C1” and “C2” in markup of Figure 5A); 

an active layer (56 that fills G, best seen in Figure 5A) formed in the groove (G)., wherein the groove has a lateral wall (see Figure 5A).

    PNG
    media_image1.png
    418
    804
    media_image1.png
    Greyscale


Lu does not teach that the claimed shape of the spacer; i.e. the lateral wall of the groove is “an inclined” lateral wall, and as such, also does not teach that the first block and the second block of the spacer form “chamfer structure” (as recited in claim 1); and either additionally that “the groove has a width being not constant from an opening of the groove to a bottom of the groove” (as recited in claim 7), or additionally that “the inclined lateral wall extends to the first electronic component and/or the second electronic component” (as recited in claim 10). However, Lu teaches that the active layer (56) material may be formed in other shapes including inclined walls (see similar groove 47 formed in 52 except that groove 47 has inclined walls – see Figure 3 and para 14, especially 3rd and 4th sentence).  Further, Hilton teaches that shape of sidewalls of an underfill determines stresses in the structure (by explaining  wetting angle as a variable – see para 12) and that sharp angles increases stress in the structure and are to be avoided (para 25). Given that shape of the walls of sidewalls of an underfill material is a known results effective variable and its dependence on structural stress is also known (as explained above), varying the shape (such as to include chamfer or inclined walls at edges to avoid sharp angles) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Lu to have specific shape of the filling material sidewalls such as by avoiding sharp angles by way of the 

Note: Typically, the term “active” surface in the semiconductor art refers to the semiconductor device surface on the side where active components like transistors are located. However, the term “active layer” is used differently here and does not refer to “active” in the sense of an “active surface” of a die, such as a semiconductor die. Applicant’s specification describes active layers 24 and 24’ as being “formed on the inactive surfaces 21b and 22b of the first electronic component 21 and the second electronic component” (para 48 of the specification) and that the “active layer” is “made of an insulation material, such as polyimide (PI), a dry film, a molding compound, a photoresist or a solder mask” (para 49 of the specification). Accordingly, the recited “active layer” has been interpreted in light of the specification.



Regarding claims 3 and 4, Lu (refer to markup of Figure 5A) teaches the electronic package of claim 1, but does not specifically state that the first electronic component (C1) and the second electronic component (C2) are of the “same type” (as recited in claim 3); or of “different types” (as recited in claim 4). However, Lu teaches that 44 (which represents C1 and C2 – See Figure 5A) may be device dies comprising logic circuits, memory circuits, or the like (para 11), thus suggesting that the design is valid for any type or combination of traditional electronic components. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lu to so that the first electronic component and the second electronic component are either of the “same type” (as recited in claim 3); or of “different types” (as recited in claim 4). The ordinary artisan would have been motivated to modify Lu for at least the purpose of using the invention of Lu to implement a target electrical design, such as a memory electronic package with increased memory by repeating same type devices; or a design having increased functionality that combines a memory die with a logic die in the same electronic package.  

Regarding claim 5, Lu (refer to markup of Figure 5A) teaches the electronic package of claim 1, wherein the first electronic component (C1) and the second electronic 

Regarding claim 8, Lu (refer to markup of Figure 5A) teaches the electronic package of claim 1, wherein the filling material (52) is further formed between the carrying structure (20) and the first electronic component (C1) and between the carrying structure (20) and the second electronic component (C2). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.and Hilton, as applied to claim 1, and further in view of Asada (US 2002/0090162) of prior record, hereinafter Asada.

Regarding claim 9, Lu (refer to Figure 5A, also refer to Figures 1-4 for features not labelled in Figure 5A) teaches the electronic package of claim 1, but does not teach that “the active layer has a Young's modulus less than a Young's modulus of the filling material”. Asada teaches a similar electronic package comprising a carrying structure (described as “circuit substrate” in para 24) with an electronic component (described as “semiconductor integrated circuit chip” in para 24) electrically connected to the carrying structure (by solder balls – see para 24 and 20), further having a similar filling material (described as “first resin” in para 24), further teaching that a second resin (para 24) may be disposed on the filling material such that the modulus of elasticity of the second resin is smaller than the modulus of elasticity for the filling material (para 24) in order to solve 

Response to Arguments
Applicant’s arguments of 10/25/2021 with respect to amendments to base claim 1 have been considered but are not persuasive. Applicant urges that the feature “the carrying structure is free from being exposed from the groove” is not taught and provides Figure 3 of the application for comparison (especially see page 6 of applicant’s response). However, referring to markup of Figure 5A provided in the revised rejection, it can be seen that the groove (G) of Lu also does not extend all the way up to the carrying structure (20) because of the presence of part of part of the spacer (i.e. part S-CB in markup of Figure 5A provided) in between. As such, the revised rejection of amended claim 1 shows that Lu teaches the claimed feature “the carrying structure is free from being exposed from the groove”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892